DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed September 25, 2020, with respect to the rejection(s) of claim(s) 123-126,128,129,146-152 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honigsbaum (US 2016/0361157) and upon further review, an obvious double patenting rejection has been set forth. This action is being made second nonfinal due to the presentation of the obvious double patenting rejection and 112f interpretation of language present in the claim set presented on 9/25/20.
It is noted during the interview on September 23, 2020, applicant noted the term “retention feature (i.e. retention means)” in the claims refers to the “fixed lens receiver” #4831 in the drawings.  It is noted that the term “retention feature” was present in the original claim set; however, it is not found in the specification. While one could object to the specification under MPEP 608.01(o) that this term is not found in the specification; based on the interview, the examiner is taking the position that “retention feature” will be interpreted under 35 USC 112f. The applicant may wish to either include the language in the specification or adjust the language in the claims. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “retention feature” in claims 146 and 148.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noted above, the “retention feature” is being interpreted as the “fixed lens receiver” #4831 in the drawings
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 123-126; 128-129, 146-152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 123 recites the limitation "the first and second structural elements" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 123-126, 128-129, 146-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,350,056. Although the claims at issue are the claims of the present application encompass the scope of the claims of the patented.  
The patented claims recite an accommodating structure with first and second optical components and a fixed lens that is configured to be detachably coupled to the accommodating structure when operable and within the native eye capsule.  The claims at issue, are not identical but recite an accommodating lens unit with first and second optical components and a non-accommodating(fixed) lens that is configured to be removably coupled to the to the accommodating lens unit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 146, 148-149 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honigbaum (US 2016/0361157 (note the provisional filing date). 
Referring to claim 146, Honigbaum discloses an accommodating intraocular lens assembly, comprising: an accommodating lens unit having: a first optical component(5.2a); a second optical component (5.2b) posterior with respect to the first optical component; a fluid(5.5b) between the first and second optical components; a wall(5.6) projecting annularly from the first optical component; and a retention feature(5.2ar) along a radially-inward surface of the wall anterior with respect to the first and second optical components; [Note, the retention feature is not required to be IN the wall, but ALONG a  wherein the first optical component and/or the second optical component is flexible such that flexion of the first optical component and/or the second optical component in combination with the fluid between the first and second optical components changes optical power of the accommodating lens unit; and one of the first and second optical components is configured to releasably couple with a corrective lens [Note that a corrective lens is not positively claimed in this instance, therefore the device just has to be fully capable of releasably coupling with a corrective device. Additionally, not that this claim also does not require the releasably coupling to occur while in the eye]. 
Referring to claim 148, Honigbaum discloses, wherein the retention feature is configured to releasably engage a corrective lens (the assembly is fully capable of being released from the corrective lens, the claim does not require this to occur in-situ).
Referring claim 149, Honigbaum wherein the first optical component is flexible (paragraph 31 and 57, elastically reconfigurable membrane) and the corrective lens is spaced apart from the first optical component by a gap configured to allow the first optical component to flex anteriorly by an extent sufficient to provide a desired optical power for accommodation.

    PNG
    media_image1.png
    484
    728
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honigsbaum in view of Silvestrini et al. (US 2014/0180403). 
Referring to claim 150, Honigsbaum  discloses a lens assembly with first and second optical components coupled to a fixed lens(non-accommodating).  Honigsbaum lacks a detailed description of wherein the non-accommodating lens further includes passages configured to allow body fluid to flow into and out of the gap between the non-accommodating lens and the first optical component. .
Claim 152 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honigsbaum in view of Brady (US 2016/0030161). 
Referring to claim 152, Honigsbaum discloses a lens assembly with first and second optical components coupled to a fixed lens(non-accommodating).  Honigsbaum lacks a detailed description of the accommodating lens unit further comprises a fluid chamber between the first and second optical components, a reservoir fluidically coupled to the fluid chamber, and a flowable optic material in the fluid chamber and the reservoir, and wherein the first optical component and/or the second optical component flex in response to the optic material flowing between the fluid chamber and the reservoir to change the optical power.  Brady et al. discloses wherein the accommodating lens unit further comprises a fluid chamber(103) between the first and second optical components, a reservoir(305) fluidically coupled to the fluid chamber, and a flowable optic material in the fluid chamber and the reservoir(paragraph 15), and wherein the first optical component and/or the second optical component flex in response to the optic material flowing between the fluid chamber and the reservoir to change the optical power(paragraph 79). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens system of Honigsbaum to include a fluid reservoir coupled to the fluid chamber as taught in Brady et al. in order to provide encourage accommodation of the lens. 



Allowable Subject Matter
Claims 147 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record teaches that a corrective lens that is configured to releasably couple to the first and second optical components (the optical components can be detached in construction for example). The prior art of record does not disclose in accordance with the other recited features that the first and second optical components are configured to removably receive the corrective lens in-situ in an eye after the accommodating lens unit has been implanted in the eye (while operable). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0082993;
US 7,300,464;
US 2007/0078515;
US 2008/0300680;
US 2009/0043384;
US 2010/0016964;
US 2011/0112636;
US 2013/0110234;
US 2016/0000558;

US 2016/0317286;
US 2017/0258581;
US 6,695,881;
US 6,797,004;
US 7,097,660;
US 8,834,566;
US 9,198,752;
US 9,814,568
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TIFFANY P SHIPMON/Examiner, Art Unit 3774       

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774
2/17/21